Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All claims pending thus being allowable, prosecution on the merits is closed in this application.  A statement of the examiner’s reasons for allowance is provided in the paragraphs, which follow below.

REASONS FOR ALLOWANCE
Claims 17-47 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
The closest prior art by Agrawal et al (US 2006/0285190 A1) teaches an electrochromic glass structure comprising a bus bar and a strip of obscuration material. 
However, Agrawal et al does not teach “a strip of obscuration material aligned substantially parallel to a length of the bus bar, the strip of obscuration material located on a surface of the electrochromic glass structure between the bus bar and an exterior environment to the electrochromic glass structure, wherein the strip of obscuration material covers only a portion at the perimeter of the electrochromic glass structure proximate the bus bar” as to claim(s) 17; or “a strip of obscuration material aligned substantially parallel to a length of the bus bar, the strip of obscuration material located on a surface of one of the first and second substantially transparent substrates between the bus bar and a region outside the insulated glass unit, wherein the strip of obscuration material covers only a portion at the perimeter of the insulated glass unit proximate the bus bar” as to claim(s) 30.
Thus, the prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.  The claimed invention is therefore considered to be in condition for allowance as being novel and nonobvious over prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C CHOI whose telephone number is (571)272-2324.  The examiner can normally be reached on Monday- Friday, 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM CHOI/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        June 18, 2022